UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2113


ROSE ISBELL,

                Plaintiff - Appellant,

          v.

STEPHEN FRIEDMAN; JOSEPH, GREENWALD AND LAAKE, PA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-01152-AW)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rose Isbell, Appellant Pro Se.  Joseph Michael Creed, Veronica
B. Nannis, JOSEPH, GREENWALD & LAAKE, PA, Greenbelt, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rose   Isbell    appeals       the   district   court’s   order

dismissing her complaint pursuant to Fed. R. Civ. P. 12(b)(6).

We   have    reviewed   the   record    and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      Isbell v. Friedman, No. 8:11-cv-01152-AW (D. Md. filed

Sept. 16, 2011, entered Sept. 19, 2011).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                        2